Title: To James Madison from Tobias Lear, 23 August 1803
From: Lear, Tobias
To: Madison, James





(Private)
Dear Sir,
On board the U.S. Frigate Constitution At Sea Lat  Lon  Augt 23d. 1803
I have the pleasure to inform you that we are thus far on our passage to the Mediterranean, and in the enjoyment of good health. The weather has been remarkably pleasant since we sailed, and the wind favourable, but light; Our progress, however, has been good, as the ship sails fast, and appears to be in very fine order. The Commodore has the good of the service very much at heart, he has been indefatigable in getting the Ship away, altho’ it may have appeared to have been a tedious job, where the infinite details of the business was not known; for it was absolutely more work to fit the Ship for sea after she was new Coppered, than it would have been to have fitted her from the stocks, where the rigging & every thing else was new. If I can form a right judgment of the Commodore’s Character, there will be no complaint of inactivity on his station, so far as he has room to operate; and I cannot help flattering myself, that if the Bashaw of Tripoli should obstinately refuse to listen to reasonable terms of accommodation, some blow will be struck which will do credit to the American Marine. The Officers of the Ship appear to be Active, enterprizing, intelligent young men, and the Crew, upon the whole, very good. According to the progress we have made, we have a right to expect to be at Gibraltar by the 5th. of Septr. where I hope we shall either meet Mr. Cathcart, or receive such information as will prevent any delay in our passing up the mediterranean, & commencing our operations.




Dear Sir,
Off Cape St. Vincents, seven leagues, Sept. 5th: 1803
I had written the foregoing on the 23d of Augt. when we had a vessel in sight which we expected was bound to the U. S. but that not being the case, I laid by the letter; and now make this addition to it by the Brig Jack, Capt Haskell, bound to Boston, whom we have met here from Cadiz—out 4 days. On the 1st inst we had a severe gale of wind from the Et. but it was not of long continuance, and since that time we have had light airs & calms, which has prevented my prediction of our getting to Gibraltar on the 5th. of this mo. from being carried into effect: however, we hope to be there tomorrow or the day after. We are all well on board, and everything about the ship, proceeds with the utmost system & order. Capt Haskell informs that the Philada. arrived at Gibraltar about 10 days ago and in consequence of information that two Tripolitan Cruizers were out & on the coast of Spain in the Medn. he had gone in pursuit of them. Capt H. has a letter he says for you on this subject from Mr. Iznardi.
I take the liberty to enclose you the Copy of a letter which I wrote to Judge Marshall, the day before I left Boston. The letter will explain itself. I think the Party or Parties who foolishly & wickedly propagate falsehoods of this kind must feel them recoil most severely upon themselves. The Clergymen of Boston, and I fear of some other places, are deviating very much from their Christian Character in being the warm & zealous promoters of scandal & falsehoods to answer the ends of a desperate faction.
Mrs. Lear has preservd her health wonderfully. She has experienced but little sea sickness, and is in good spirits. She unites with me in respects & best wishes to your good Lady & Miss Paine, and yourself.
On my arrival in Gibraltar I shall embrace the first opportunity of giving you an official detail of whatever may be interesting in that quarter. With sentiments of the highest respect & most sincere regard I am dear Sir, Your obliged & Obet. st.
Tobias Lear.




   
   RC and enclosure (DLC). For enclosure, see n. 4.



   
   Left blank in RC.



   
   Edward Preble was appointed commodore of the Mediterranean squadron in May 1803 (Michael L. S. Kitzen, Tripoli and the United States at War [Jefferson, N.C., 1993], pp. 87–88).



   
   Letter not found.



   
   Lear enclosed his letter to John Marshall, 13 Aug. 1803 (3 pp.), which referred to rumors Lear had heard in Boston that Marshall had accused him of suppressing some of George Washington’s diaries. These documents were allegedly critical of Jefferson, and according to the rumor, it was as a result of their suppression that Lear obtained his diplomatic appointments. Lear had confronted the Rev. John T. Kirkland, one of the sources of the report, and had left the resolution of the matter in the hands of his friend Benjamin Lincoln. For a description of the affair, see Johnson et al., Papers of John Marshall, 6:192–97.




